—Judgment, Supreme Court, Bronx County (Jerry Crispino, J.), entered March 17, 1998, after a jury trial, awarding plaintiffs damages, unanimously affirmed, without costs.
In light of the evidence showing the absence of defendant’s custodial aide, whose duty was to clean up any food or drink that fell to the floor, and which indicated that salad had been on the floor of defendants’ lunchroom for 20 minutes before plaintiff slipped on it, falling and injuring herself, there was a rational basis for the jury to infer (see, Cohen v Hallmark Cards, 45 NY2d 493, 499) that the complained of hazard had existed for a sufficient length of time to permit defendants’ personnel to discover it and take remedial measures (see, Negri v Stop & Shop, 65 NY2d 625; Kelsey v Port Auth., 52 AD2d 801). Concur — Ellerin, P. J., Sullivan, Wallach and Rubin, JJ.